Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 The State of Texas, Appellant                         Appeal from the County Court at Law No. 1
                                                       of Gregg County, Texas (Tr. Ct. No. 2018-
 No. 06-18-00214-CR         v.                         1359).    Opinion delivered by Justice
                                                       Stevens, Chief Justice Morriss and Justice
 Leon Gearhart, Appellee                               Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, State of Texas, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 26, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk